DETAILED ACTION
Applicant’s amendment filed 2/23/2021 has been fully considered. 
Claims 1-27 are pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The rejection under 35 USC § 101 is withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the data includes errors) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Perhaps amending the claims to recite what the errors are may help overcome this rejection. 
Driesen teaches the argued portion since in Driesen a server that receives a request from a user for the first table redirects such request to the second table. 
Examiner respectfully points out that the instant claims do not require the user or the entity sending the request to be aware of “the data element having been migrated to the second data store from a first data store” and it is the server that performs the determinations just as the server in Driesen makes a determination as to which data store, i.e. table, will be used to fulfill the request.
Dreisen further teaches redirection of requests from one table to another, based on user being logged on or not. If a user is logged on and changes are being applied to a table, these changes are propagated to the new table, but changes made to the new table would not be made to the old table. 
Thus, for a new user request for the table that has been moved/modified, the new table will be used, but for a user that is still logged on to the system, the old table would be used (par.53-57) corresponding to providing one data or another based on the data being different, the table being locked 
Regarding Driesen deleting the old table, it is irrelevant when/why the table is deleted, if the processing up to that moment covers the claim limitations. Perhaps amending the claims to recite that the original store and the migrated store are kept, not deleted, unless the process should read replication instead of migration. Applicant’s arguments are not persuasive.
Double Patenting
Claims 1-27 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims of US Patents 10644890 and 10749689.  Although the conflicting claims are not identical, they are not patentably distinct from each other because 
“A method comprising: receiving, by a server computing system, a request to access a data element from a second data store, the data element having been migrated to the second data store from a first data store; accessing, by the server computing system, the data element from the second data store and its counterpart data element from the first data store; and responding, by the server computing system, to the request by providing the counterpart data element from the first data store instead of the data element from the second data store when the data element from the second data store is different from the counterpart data element from the first data store” (claim 1, instant application) is analogous to 
“A keys-for-all (K4A) client device including: non-volatile memory including a digital certificate that securely identifies an app server component authorized to request access to decrypted secrets used to access a backend server, the digital certificate certifying a role of the app server component and a location of the app server component within a location span: volatile memory; and one or more processor or circuits coupled to the volatile memory and non-volatile memory, and configured to: launch and track the app server component; verify that a request for a decrypted secret originated from the app server component; retrieve, based on the verifying, a decrypted secret from a K4A server device using the digital certificate; and provide, to the app server component, the decrypted secret in a file package stored in a secure file system residing in an OS-protected user space within the volatile memory, the decrypted secret accessible to the app server component using a name of the file package”  (claim 1, copending 10749689).
This is a provisional obviousness-type double patenting rejection because the conflicting claims of the instant application have not in fact been patented.
The claims of the conflicting patents and/or applications contain every element of claims 1-27 of the instant application and thus anticipate the claims of the instant application. Claims 1-27 of the instant application therefore are not patently distinct from the copending application claims and as such are unpatentable for obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species with that genus). “ELI LILLY AND COMPANY v BARR 
“Claim 12 and Claim 13 are generic to the species of invention covered by claim 3 of the patent. Thus, the generic invention is “anticipated” by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim) 4. This court’s predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic claim. In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982); Schneller, 397 F.2d at 354. Accordingly, absent a terminal disclaimer, claims 12 and 13 were properly rejected under the doctrine of obviousness-type double patenting.” (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).

Claim Rejections - 35 USC § 102
Claims 1-2, 10-11, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Driesen (20130238577).
Regarding claims 1, 10, and 19, Driesen teaches 1. A method comprising: /10. A system comprising: one or more processors; and a non-transitory computer readable medium storing a plurality of instructions, which when executed, cause the one or more processors of a server computing system to:/ 19. A computer program product comprising computer-readable program code to be executed by one or more processors when retrieved from a non-transitory computer-readable medium, the program code including instructions to (abstract, par.66-68):
receiving, by a server computing system, a request to access a data element from a second data store, the data element having been migrated to the second data store from a first data store (par.44-47, request to access table, table migrated/copied from other database); 
accessing, by the server computing system, the data element from the second data store and its counterpart data element from the first data store (par.49-53, access tables); and 
responding, by the server computing system, to the request by providing the counterpart data element from the first data store instead of the data element from the second data store when the data element from the second data store is different from the counterpart data element from the first data store (par.53-57, determine which table to use based on updated data, write locks, from first version to second/new version). 
Regarding claims 2, 11, and 20, Driesen teaches wherein both the first data store and the second data store are available to service the request after the data element has been migrated to the second data store from the first data store (par.53-63). 
Claim Rejections - 35 USC § 103
Claims 3-5, 12-14, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Driesen, and further in view of Burke (20080034008).
Regarding claims 3, 12, and 21, Driesen does not expressly disclose, however Burke teaches comparing, by the server computing system, the data element from the second data store with the counterpart data element from the first data store to determine if they are different (par.88-91). 
Therefore, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify Driesen to provide access to updated databases as taught by Burke.
One of ordinary skill in the art would have been motivated to perform such a modification to provide access to up to date data (Burke, par.80-94).
Regarding claims 4, 13, and 22, Driesen/Burke teaches generating, by the server computing system, alerts based on the data element from the second data store being different from the counterpart data element from the first data store (Burke, par.5-12, 78-95). 
Regarding claims 5, 14, and 23, Driesen/Burke teaches wherein the first data store is associated with a first cryptographic technique and the second data store is associated with a second cryptographic technique, wherein the counterpart data element from the first data store is decrypted using the first cryptographic technique to obtain a raw value (Burke, par.36-51). 
Claims 6-7, 15-16, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Driesen/Burke, and further in view of Dimitrakos (20170288871).
Regarding claims 6, 15, and 24, Driesen/Burke does not expressly disclose, however, Dimitrakos teaches wherein the raw value is encrypted using the second cryptographic technique prior to being stored as the data element in the second data store (abstract, par.17, 32-37). 
Therefore, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify Driesen/Burke to encrypt/reencrypt objects as taught by Dimitrakos.
One of ordinary skill in the art would have been motivated to perform such a modification to further provide secure access to objects (Dimitrakos, par.30-42).
Regarding claims 7, 16, and 25, Driesen/Burke/Dimitrakos teaches wherein the raw value is a secret, and wherein said accessing the data element from the second data store comprises decrypting the data element using the second cryptographic technique to obtain a secret associated with the data element, and wherein said accessing the counterpart data element from the first data store comprises decrypting the counterpart data element using the first cryptographic technique to obtain a secret associated with the counterpart data element (Dimitrakos, par.41-43). 
Allowable Subject Matter
Claims 8-9, 17-18, and 26-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Garcia Cervetti whose telephone number is (571)272-5861.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David Garcia Cervetti/
Primary Examiner, Art Unit 2419